DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/11/2019. The applicant submits one Information Disclosure Statement dated 03/21/2020. The applicant does not claim Foreign priority. The applicant claims Domestic priority to applications dated 06/11/2018, 12/06/2018, 02/28/2019, and 03/15/2019.

Claim Objections
Claims 1, 10, and 15 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chauncey US 2016/0016525.
As per claim 1, A system comprising: 
a user interface configured to convey information associated with operation of a ground vehicle to and from a user, wherein the information associated with the operation of the ground vehicle includes information associated with a performance objective; (Chauncey paragraph 0055 discloses, “The controller interface device may be one or more devices for exchanging information between the host and the devices on the vehicle.” And paragraph 0049 discloses, “The communication device may provide, for example, information collected by the sensors and reports generated by the fuel tracking system describing fuel use, fuel wasted, operator performance and vehicle performance to a back-office server (not shown).”)
a processor configured to process information associated with the operation of the ground vehicle; (Chauncey paragraph 0055 discloses, “Furthermore, the controller interface device may store the received information for access by the processor.”)
wherein the processor communicates with the user interface; (Chauncey paragraph 0051 discloses, “ The controller may be one or more devices that exchange information with the sensors, the memory device, the data storage device, the audiovisual device and/or the communication device.”) and 

As per claim 2, The system of claim 1, wherein information associated with the operation of the ground vehicle includes metric information that expresses a characteristic corresponding to the performance objective. (Chauncey paragraph 0010 discloses, “The controller may include a categorization module configured to obtain the fuel use information from the at least one sensor for each time frame in a series of time frames and to categorize the fuel use information for each time frame into either at least one of a plurality of normal fuel use categories or at least one of a plurality of wasted fuel categories, wherein the plurality of wasted fuel categories includes at least one category for fuel wasted due to the at least one component of the vehicle operating at a sub-optimal level and at least one category for fuel wasted due to excessive horsepower or excessive torque.”)
As per claim 3, The system of claim 1, wherein information associated with the performance objective includes metric information associated with current operation of the ground vehicle. (Chauncey paragraph 0056 discloses, “The determination module obtains information from the fuel-use log and determines the amount of fuel used during all or a portion of the sortie, the amount of fuel wasted, and the minimum amount of fuel required to complete all or a portion of the sortie.”)
As per claim 4, The system of claim 1, wherein information associated with the performance objective includes metric information associated with future operation of the 
As per claim 5, The system of claim 1, wherein comparative analysis of actual performance of the ground vehicle operation to target values associated with the ground vehicle operation. (Chauncey paragraph 0046 discloses, “The vehicle may also include speed sensors that detect the speed of the vehicle.  Based on the speed, the sensor may also detect the distance traveled by the vehicle (e.g., odometer).  Additionally or alternatively, wheel speed sensors may be located on the wheels, the vehicle's differential, or a pilot tube may measure the velocity of air with respect to the motion of the vehicle.”)
As per claim 6, The system of claim 1, wherein the performance objective is based upon operation of a vehicle similar to the ground vehicle by another user. (Chauncey paragraph 0120 discloses, “In step 830, a second vehicle profile for the vehicle moving across the segments is determined.  The second vehicle profile may be selected so as to result in a lower fuel use by the vehicle traversing the segment(s).”)
As per claim 7, The system of claim 1, wherein the performance objective is based upon historical operation of the vehicle. (Chauncey paragraph 0056 discloses, “The recording module configures the controller to obtain information provided to the controller by the sensors and stores the sensor information in the data storage device.”)
As per claim 8, The system of claim 1, wherein the performance objective is associated with a cost of operating the ground vehicle. (Chauncey paragraph 0068 discloses, “By determining the amount of fuel allocated to these categories during and/or after a sortie, the 
As per claim 9, The system of claim 1, wherein the user interface includes a performance indicator, wherein the performance indicator is configured to convey information associated with the various aspects of vehicle operation. (Chauncey paragraph 0048 discloses, “The audiovisual device generates visual and aural cues to present the operator with feedback, and coaching.  The audiovisual device may include a video display, such as a liquid crystal display, plasma display, cathode ray tube, and the like.  The audiovisual device may include an audio transducer, such as a speaker.  Furthermore, the audiovisual display may include one or more operator-input devices, such as bezel keys, a touch screen display, a mouse, a keyboard and/or a microphone for a voice-recognition unit.  Using the audiovisual device, information obtained from the vehicle's sensors may be used to provide feedback to the operator indicating driving actions or navigational instructions that should have been taken or avoided to optimize fuel consumption by the vehicle.”)
As per claim 10, A method comprising: (Chauncey paragraph 0006 discloses, “In accordance with one aspect, the invention provides a method of determining an amount of fuel wasted by a vehicle due to sub-optimal performance of at least one component of the vehicle.”)
receiving input information associated with ground vehicle operation; (Chauncey paragraph 0006 discloses, “The method includes receiving information about operation of the vehicle from at least one sensor positioned on the vehicle”)
processing the input information, including evaluating performance of the ground vehicle operation; (Chauncey paragraph 0006 discloses, “categorizing, with a processor, a fuel use by the 

generating output information based upon evaluation of the ground vehicle operation, (Chauncey paragraph 0053 discloses, “The determinations made by the controller may be output via the audiovisual device to provide feedback and/or operator coaching.”)
including output information associated with performance of the ground vehicle operation; (Chauncey paragraph 0053 discloses, “The determinations made by the controller may be output via the audiovisual device to provide feedback and/or operator coaching.”)
creating interface information configured to convey results of the evaluation; (Chauncey paragraph 0053 discloses, “In one embodiment, the controller provides determinations in the form of navigational instructions to the operator for a route of travel that is more fuel efficient than other potential routes of travel.”) and 
presenting the interface information, including presenting information indicating metrics corresponding to performance of the ground vehicle operation. (Chauncey paragraph 0066 discloses, “Based on the obtained information, the feedback module may generate visual and aural cues for the operator using the audiovisual device.  For instance, the feedback module may generate a horsepower and torque score that is calculated and displayed to the operator by the audiovisual device and/or transmitted to the operator's supervisor via the communication device.”)
As per claim 11, The method of claim 10, wherein the interface information includes guidance on implementation of an operational characteristic of the ground vehicle with respect to realizing a performance objective. (Chauncey paragraph 0010 discloses, “The controller may 
As per claim 12, The method of claim 10, wherein the interface information includes guidance on current implementation of the ground vehicle operation. (Chauncey paragraph 0056 discloses, “The determination module obtains information from the fuel-use log and determines the amount of fuel used during all or a portion of the sortie, the amount of fuel wasted, and the minimum amount of fuel required to complete all or a portion of the sortie.”)
As per claim 13, The method of claim 10, wherein the output information includes guidance on future implementation of ground vehicle operation. (Chauncey paragraph 0091 discloses, “In step 330, anticipated fuel use for each segment that may be traversed by the vehicle is determined.  In one embodiment, the fuel use is a variable which is dependent upon both the vehicle characteristic(s) and the segment characteristic(s), which may be determined using a lookup table.”)
As per claim 14, The method of claim 11, wherein the creating interface information and presenting interface information are based upon a operating mode of the vehicle, wherein the operating mode is selected from one of a passive mode, a coaching mode, an assist mode, and an autonomous mode. (Chauncey paragraph 0034 discloses, “One of ordinary skill in the art will understand that the methods and systems described herein can be applied to manually controlled 
As per claim 15, A system comprising: 
an analysis component configured to analyze input information associated ground vehicle operation, including analysis associated with a performance target, wherein the analysis component generates output information based upon results of analyzing the input information; (Chauncey paragraph 0011 discloses, “The controller may include a determination module configured to determine a fuel economy for the vehicle relating to the at least one segment by comparing the one or more vehicle characteristics sensed by the at least one sensor to corresponding information in the database.”) and 
a user interface component configured to convey the output information to a user, including information associated with the performance target. (Chauncey paragraph 0048 discloses, “The audiovisual device generates visual and aural cues to present the operator with feedback, and coaching.  The audiovisual device may include a video display, such as a liquid crystal display, plasma display, cathode ray tube, and the like.  The audiovisual device may include an audio transducer, such as a speaker.  Furthermore, the audiovisual display may include one or more operator-input devices, such as bezel keys, a touch screen display, a mouse, a keyboard and/or a microphone for a voice-recognition unit.  Using the audiovisual device, information obtained from the vehicle's sensors may be used to provide feedback to the operator indicating driving actions or navigational instructions that should have been taken or avoided to optimize fuel consumption by the vehicle.”)
As per claim 16, The system of claim 15, wherein the user interface component is also configured to detect input information associated with the ground vehicle operation and forward 
As per claim 17, The system of claim 15, wherein features of the user interface are dependent upon a driving mode selection, wherein the driving mode is selected from one of a passive mode, a coaching mode, an assist mode, and an autonomous mode. (Chauncey paragraph 0034 discloses, “One of ordinary skill in the art will understand that the methods and systems described herein can be applied to manually controlled vehicles as well as autonomous, autonomous assist, semi-autonomous, or unmanned vehicles while still remaining within the scope of the present invention.”)
As per claim 18, The system of claim 15, wherein the interface component is also configured to forward input information to other vehicle control components. (Chauncey paragraph 0047 discloses, “The drive train sensors include devices that determine operating parameters of the engine and transmission.  For example, the drive train sensors may detect engine speed (e.g., RPM), horsepower, torque, air flow, fuel flow, oxygen, use of auxiliary equipment, and idle speed.  Based on this information, the vehicle's fuel consumption may be determined at any given time.  This information may also be used to determine, e.g., a current 
As per claim 19, The system of claim 15, wherein the interface includes a target indicator, wherein the target indicator is associated with an objective regarding vehicle operation. (Chauncey paragraph 0046 discloses, “The vehicle may also include speed sensors that detect the speed of the vehicle.  Based on the speed, the sensor may also detect the distance traveled by the vehicle (e.g., odometer).  Additionally or alternatively, wheel speed sensors may be located on the wheels, the vehicle's differential, or a pilot tube may measure the velocity of air with respect to the motion of the vehicle.”)
As per claim 20, The system of claim 15, wherein the interface includes an actual operation condition indicator. (Chauncey paragraph 0048 discloses, “The audiovisual device generates visual and aural cues to present the operator with feedback, and coaching.  The audiovisual device may include a video display, such as a liquid crystal display, plasma display, cathode ray tube, and the like.  The audiovisual device may include an audio transducer, such as a speaker.  Furthermore, the audiovisual display may include one or more operator-input devices, such as bezel keys, a touch screen display, a mouse, a keyboard and/or a microphone for a voice-recognition unit.  Using the audiovisual device, information obtained from the vehicle's sensors may be used to provide feedback to the operator indicating driving actions or navigational instructions that should have been taken or avoided to optimize fuel consumption by the vehicle.”)


Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661